Case 6:18-bk-07953-KSJ Doc 39-Inoie? 10/30/19 Page 1 of -

 

CInterest Only) as
NOVEMBER 4, 2005 WINTER SPRINGS FLORIDA
Date City State
1504 CLEMATIS LN, WINTER PARK, FL 32792
(Property Address)

1. BORROWER'S PROMISE TO PAY
In return for a loan that I have received, I promise to pay U.S. & 155:900.00 ¢(tna5 amount is
called "Principal"), plus interest, to the order of the Lender. The Lender is.
WELLS FARGO BANK, N.A.

I will make all payments under this Note in the form of cash, check or money order.

I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by
transfer and who is entitled to receive payments under this Note is called the "Note Holder".

2. INTEREST

Interest will be charged on unpaid principal until the full amount of Principal has been paid. I
will pay interest at a yearly rate of 6.950%.

The interest rate required by this Section 2 is the rate I will pay both before and after any default
described in Section 6C€B) of this Note.

3. PAYMENTS
(A) Time and Place of Payments

I will make a payment every month on the first day of each month beginning on JANUARY 1, 2006 |
Before the first fully amortizing principal and interest payment due date, my monthly payments will
be only for the interest due on the unpaid principal of the Note. The due date of my first payment
including fully amortizing principal and interest is the first day of JANUARY 2011

I will make these payments every month until I have paid all of the principal and interest and

any other charges described below that I owe under this Note.

Each monthly payment will be applied as of its scheduled due date and if the payment consists

of both principal and interest, it will be applied to interest before Principal. If, on

DECEMBER Ll, 2035 , I still owe amounts under this Note, I will pay those amounts in full on that
date, which is called the "Maturity Date".

I will make my monthly payments at WELLS FARGO BANK, N.A.
P.O. BOX 10304, DES MOINES, IA 50306-0304
or at a different place if required by the Note Holder.

(B) Amount of My Initial Monthly Payments

My monthly payment will be in the amount of U.S. $____ 897.7] until the due date of the first
fully amortizing principal and interest payment. Beginning with the first fully amortizing
Principal and interest payment, my payment will be in the amount of U.S. ¢

The Note Holder will notify me prior to the date of any change in the amount of my monthly
payment in accordance with Section 7 of this Note. The Note Holder will provide the title and
telephone number of a person who will answer any questions I may have regarding the notice.

4. BORROWER'S RIGHT TO PREPAY

I have the right to make payments of Principal at any time before they are due. A payment of
Principal only is known as a "Prepayment". When I make a Prepayment, I will tell the Note Holder in
writing that I am doing so. I may not designate a payment as a Prepayment if I have not made all the
monthly payments due under the Note.

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note
Holder will use my Prepayments to reduce the amount of Principal that I owe under this Note. However,
the Note Holder may apply my Propayment to the accrued and unpaid interest on the Prepayment amount
before applying my Prepayment to reduce the Principal amount of the Note. If I make a partial
Prepayment, there will be no changes in the due dates of my monthly payment unless the Note Holder
agrees in writing to the changes.

If I make a partial Prepayment during the period ending with the due date of my last interest only
monthly payment, the partial Prepayment will reduce the amount of my monthly payment. If I make a
partial Prepayment after the due date of my last interest only payment, the amount of my monthly
payment will not change unless the Note Holder agrees in writing to that change.

5. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so
that the interest or other loan charges collected or to be collected in connection with this loan
exceed the permitted limits, then: Ca} any such loan charge shall be reduced by the amount necessary
to reduce the charge to the permitted limit; and (b) any sums already collected from me which
exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund by
reducing the Principal I owe under this Note or by making a direct payment to me. If a refund reduces
Principal, the reduction will be treated as a partial Prepayment.

FIXED RATE NOTE

! ‘fo
mbt J L lof4 /O019A REV. 06/24/05.
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 2 of 26

6. BORROWER'S FAILURE TO PAY AS REQUIRED
(A) Late Charges for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the end of 15
calendar days after the date it is due, I will pay a late charge to the Note Holder. The
amount of the charge will be 5.000% of my overdue payment of interest during the period when
my payment is interest only, and of principal and interest after that. I will pay this

late charge promptly but only once on each late payment.

(B) Default

If I do mot pay the full amount of each monthly payment on the date it is due, I will be in
default.

(C) Notice of Default

Tf [ am in default, the Note Holder may send me a written notice telling me that if I do not pay
the overdue amount by a certain date, the Note Holder may require me to pay immediately the full
amount of principal which has not been paid and all the interest that I owe on that amount. That
date must be at least 30 days after the date on which the notice is mailed to me or delivered by
other means.

(D) No Waiver by Note Holder

Even if, at a time when I am in default, the Note Holder does not require me to pay immediately
in full as described above, the Note Holder will still have the right to do so if I am in default

at a later time.

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note
Holder will have the right to be paid back by me for all of its costs and expenses in enforcing
this Note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees.

7. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this
Note will be given by delivering it or by mailing it by first class mail to me at the Property
Address above or at a different address if [I give the Note Holder a notice of my different
address.

Any notice that must be given ta the Note Holder under this Note will be given by delivering it
or by mailing it by first class mail to the Note Holder at the address stated in Section 3(A)
above or at a different address if I am given a notice of that different address.

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of
the promises made in this Note, including the promise to pay the full amount owed. Any person who is
a guarantor, surety or endorser of this Note is also obligated to do these things. Any person who
takes over these obligations, including the obligations of a guarantor, surety or endorser of this
Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce
its rights under this Note against each person individually or against all of us together. This
means that any one of us may be required to pay all of the amounts owed under this Note.

9. WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice
of Dishonor. "Presentment" means the right to require the Note Holder to demand payment of amounts
due. “Notice of Dishonor” means the right to require the Note Holder to give notice to other persons
that amounts due have not been paid.

10. UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the
protections given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed
{the “Security Instrument"), dated the same date as this Note, protects the Note Holder from possible
losses which might result if I do not keep the promises which [ make in this Note. That Security
Instrument describes how and under what conditions I may be required to make immediate payment in
full of all amounts I owe under this Note. Some of those conditions are described as follows:

FG
Initlal: J 20f4 lO019G REV. 02/09/05
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 3 of 26

Transfer of the Property or a Beneficial Interest in Borrower.

As used in this Section 18, "Interest in the Property" means any legal or beneficial
interest in the Property, including, but not limited to, those beneficial interests
transferred in a bond for deed, contract for deed, installment sales contract or

escrow agreement, the intent of which is the transfer of title by Borrower at a future date

to a purchaser,

If all or any part of the Property or any Interest in the Property is sold or
transferred Cor if Borrower is not a natural person and a beneficial interest in
Borrower is sold or transferred) without Lender's prior written consent, Lender may
require immediate payment in full of all sums secured by this Security Instrument.
However, this option shall not be exercised by Lender if such exercise is prohibited by

Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration.
The notice shall provide a period of not less than 30 days from the date the notice is
given in accordance with Section 15 within which Borrower must pay all sums secured by
this Security Instrument. If Borrower fails to pay these sums prior to the expiration
of this period, Lender may invoke any remedies permitted by this Security Instrument
without further notice or demand on Borrower.

12. DOCUMENTARY TAX

The state documentary tax due on this Note has been paid on the mortgage securing this
indebtedness.

St
WITHOUT IE ORDER OF
K Kk, WA

703
rand 2 JS 8 of 4 100196 AV,
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 4 of 26

WITNESS THE HANDCS) AND SEAL(CS) OF THE UNDERSIGNED.

MMO AsHs -

ILDRED BATKA -Borrower

Qo (atte (age -

  
  

WITHOUT RECOURSE
PAY TO THE ORDER OF

WELLS FARGO BANK, *).4.
BY ie
an M. Mills. ors Se terctort

4of4 ECo1sG AEV. 01/11/05
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 5 of 26

ADDENDUM TO FIXED RATE NOTE
(Prepayment) —

THIS ADDENDUM is made this ..4th........ day of .. NOVEMBER 2005 = ang
is incorporated into and intended to form a part of the Note dated the same
date as this Addendum.

1. Section 4 of the Note is modified to provide that | have the right to
make payments of principal at any time before they are due. A prepayment of all
of the unpaid principal is known as a “full prepayment." A prepayment of only
part of the unpaid principal is known as a "partial prepayment."

Except as provided below, | may make a full prepayment or a partial
prepayment at any time without paying any penalty. However, if within the first
three, (..3..) year(s) after the execution of the Security Instrument | make full
prepayment, | will pay a prepayment charge in an amount equal to the payment
of six (6) months' advance interest, at the interest rate provided for under the
Note, on the amount prepaid which is in excess of twenty percent (20%) of the
original principal amount.

2. All other provisions of the Note are unchanged by this Addendum and
remain in full force and effect.

-

pated: NOV 04 2005 Wy ans Z (Seal)
MILDRED BATKA * -Borrower

J ski eibie? __(Seal)

“s PH BERNARD BATKA -Borrower

 

Prepayment Addendum
{AL, AZ, CA, CO, CT, DE, FL, GA, HI, ID, IN, KY,
MA, ME, MT, ND, NE, NH, NV, NY, OK, PA, SC, SD, TN, TX, UT, WA, WY) ECIS1L Rev. 08/28/03
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 6 of 26

aa VRORTR MG, CLM OF CHROUTT COURT
SSOMLLE COLT
Peturato: BK 06004 PES 0397-0416
WELLS FARGO BANK, NLA. CLERK'S @ 2005201300
FINAL DOCUMENTS X4701-022 PRCOMDLD 11/18/8006 04116145 PR
1000 BLUE GENTLAN ROAD NT@ BOC TAX 542.99
EAGAN, MA 56121-1863 OAS TAL 319.00

RECUMDIAN FEES 171.9
REUUMULD RY L Woodley

This document was prepared by:
DLANE

WELLS FARGO BANK, HLA.
FORT MILL, $C 28715

g
a
\
MN

8
i

Aino Springs, FL 32700( Amanda: Pil)

us Red Bug Lake Road ¢221

[Space Above This Line For Recording Da'a)

MORTGAGE P|

DEFINITIONS

 

Words used in mutiple sections of this document are defined below and other words are
defined in Sections 3, 11, 13, 18, 20 and 21. Certa'n rules regarding the usage of words used
in this document are a'so provided in Saction 16.

{A) "Security Instrumant™ means this document, which is dated NOVEMBER 4, 2005 ;
together with all Riders to this document.

(B) "Borrower" Is

JOSEPH BERNARD BATKA AND MILOREO BATXA,HIS WIFE

Borrower is tha mortgagor under this Security Instrument.
{C) "Lender" is WELLS FARGO BANK, NA.

Lender is a National Association
organized and existing under the laws of TRE UNITED STATES OF AMERICA

FLORIDA ~ Sing:e Family « Fi; Liae/Froddla Mas UNIFORM INSTRUMENT FORM 3010/01

—
Page tof 12 initial J SAS1 | Rev 110200

Book6004/Paae397 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 7 of 26

Lender's address Is

P.O, BOX 5137, DES MOINES, LA 50306-513

Lender is the mortgagee under this Securky Learnt.

(D) “Note “ means the promissory note signed by Borrower and dated NOVEMBER 4, 2005
The Note states that Borrower owes Lender ONE HUNDRED FiFTY-FIVE THOUSAND

AND NO/100 Oollars
(U.S. $ .....198,000.00...) plus interest. Borrower has promised to pay this debt in regular
Periodic Payments and to pay the debdt in fuil not later than DECEMBER 1, 2035

(E} "Froperty" means the property that Is described below under the heading "Transfer of
Rights In the Progerty.”

(F) “Loen“ means the debt evidenced by the Note, pilus Interest, any prepayment charges
and late charges due under the Note, and all sums due under this Security Instrument, plus
Interest.

(G) "Riders" means all Riders to this Security Instrument that are executed by Borrower.
The following Riders are to be executed by Borrower [check box as applicabie]:

[_] Adjustable Rate Rider L_] Condominium Rider (_]Second Home Rider

(J Batloon Rider [_] Planned Unit Development Rider (_] 1-4 Family Rider

(_] VA Rider [2 Biweekly Payment Rider (ic) Others) [specify]
Prepayment Rider

(H) “Applicable Lew" means all controlling applicable federal, state and focal statutes,
regulations, ordinances and administrative rules and orders (that have the effect of law} as
well as ail applicable final, non-appealabla judicial opinions.

(I) “Community Association Dues, Fees, and Assessments" means all dues, fees,
assessments and other charges that are Imposed on Borrower or the Procerty by a
condominium association, homeowners association or similar organization.

(J) “Elecronic Funds Transfer” means any transfer of funds, other than «@ transaction
originated by check, draft, or similar paper instrument, which Is initisted through an
e‘ectronic terminal, telephonic instrument, comeuter, or magnetic tape so as to order,
instruct, or authorize a@ financial Institution to deb? or creda an account. Such term includes,
but Is not limited to, point-ofsale transfers, automated teller machina transactions, transfers
initiated by telephone, wire transfers, and automated ciearinghouse transfers.

(X} "Escrow Items” means those items that ere descrided In Section 3.

(L) "Miscellaneous Procesds™ means any compensation, settlement, award of damages, or
proceads pald by any third party (other than insurance proceeds paid under the coverages
described in Section 5) for: {i) damage to, or destruction of the Proparty; (if) condemnation
or ther taking of a!l or any part of the Property; (iii} conveyanca in lieu of condemnation: or
(ie) misrepresentations of, or omissions as to, the value and/or condition of the Property.

(M) Insurance” means insurance grotecting Lender against the nonpayment of,
or default on, the Loan.

iN) “Periodic Payment” means the regulary scheduled amount due for (/} principal and
interest under the Note, plus (li) any amounts under Section 3 of this SecurRy Instrument.

IB g
FLO? Rev 12/1800 Faze 2 of 18 nds Ji FORM 3019

Book6004/Paqe398 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 8 of 26

(0) “RESPA" moans the Real Estate Setiiament Procedures Act (12 U.S.C. Section 2601 et
£0Qq.) and Ke implerrenting regulation, Regulation X (24 C.F.R. Part 3500), as they might be
amended from time to tima, or any additional or successor legislation or regulation that
governs the sama subject matter. As used in this Securty instrument, "RESPA" refers to all
requirements and restrictions that are Imposed In regard to a “federally related mortgage
loan‘ even ifthe Loan does not qualify as a ‘federally related mortgaze loan" under RESPA.
{P) "Successor in intecest of Borrower" meane any party that has taken title to the Property,
whether or not that party has assumed Borrower's obligations under the Note and/or this
Security Instrument.

TRANSFER OF RIGHTS IN THE PROPEATY

This Security Instrument secures to Lender: (ij the repayment of the Loan, and all renewals,
sxtensions and modifications of the Note; and (ii) the performanca of Borrower's convenants
and agreements under this Security Instrument and the Note. For this purposes, Borrower
does hereby mortgage, grant and convey to Lender, the following described property
located inthe County of SEMINOLE

[Type of Recording Jurisdtion} (Name of Recording Juratiction}

 

Lot 26, Block 14, EASTBROOX SUBDIVISION UNIT XO. 6 REFLAT BLOCK 14, according

to the Plat thereof as recorded in Plat Bock 13, Page 91, of the Public Records
of Seminole County, Florida.

Parcel IO Number. which currently has the address of
1504 CLEMATIS LN [Street}
WINTER PARK [City], Florida 9 82.792 [Zip Coda]

("Property Address"):

TOGETHER WITH all the improvements now or kareater erected on the property, and
all easements, appurtenances, and focures now or hereafter a part of the groperty. All
répiacements and edditions shall also te covered by this Security Instrument. All of the
foregoing is referred to in this Security Instrument as tha “Property."

_
SFLUO Rew 1102/00 Paze 3 of 18 red i je FORM 300 = «L1

Boox6004/Paqe399 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 9 of 26

BORROWER COVENANTS that Borrower le lawfully saised of the estate hareby conveyed
and has the right to movigage, grant and convey the Property and that the Property is
unencumbered, except for encumbrances of record. Borrower warrants and will defend
generally the title to the Property against all claima and demands, subject to any
encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-
uniform covenants with limited variations by jurisdiction to constitute a uniform security
Instrument covering real property.

UNIFORM COVENANTS. Sorrower and Lender covenent and agree as follows:

1. Payment of Principal, Interest, Escrow items, Prepayment Charges, and Late Charges.
Borrower shall pay when dus the principal of, and intersst on, the debt evidenced by the
Note and any prepayment charges and lete charges due under the Note. Borrower shail
also pay funds for Escrow Rems pursuant to Section 3. Payments due under the Note and
this Securty Instrument shall be made In US. currency. However, if eny check or cther
Instrument received by Lender as payment under the Note or this Securty Instrument Is
retumed to Lender unpaid, Lender may require that any or all subsequent payments due
under the Note and this Security Instrument be made In one or more of the following forms,
as selected by Lender. (a) cash; (b) money order; (c) certified check, bank check, treasurer's
check or cashiers check, provided any such check is drawn upon an Institution whoes
depoens are insured by a federal agency, instrumentality, or entity; or (d) Electronic Funds
Transfer.

Paymerts are dsemed received by Lender when received at the location dssignated in
the Note or at such other location as may be designated by Lender In accordance with the
mtice provistons In Section 15. Lender may return any payment or partial payment if the
payment or partial payments sre insuffictent to bring the Loan currant. Lender may accept
any payment or partial payment insuffic'ent to bring the Loan current, without waiver of any
rights hereunder or prejudice to its rights to refuses such payment or partial payments in the
future, but Lender is not obligated to apply such payments at the time such psymerts are
accepted. If each Periodic Payment is applied as of Its scheduled due date, then Lender
need not pay Interast on unapptied funds. Lencer may hold such unapplied funds until
Borrower makes payment to bring the Loan current. If Borrower does not do to within a
reasonable period of time, Lender shail either apply such funds or return them to Borrower.
H not applied earlier, such funds will be applied to the outstanding principal balance under
the Note immediately prior to foreclosure. No offset or claim which Borrower might have
now of in the future against Lender shall relieve Borrower from making payments due under
the Note and this Securty Instrument or performing the covenants and agreements secured
by this Security Instrument.

2. Application of Payments or Proceeds. Except as otherwise described in this Section 2,
all payments accepted and applied by Lender shall be applied In the following order of
priority: (a) Interest due under the Note; (b) principal due under the Note; (c}) amounts due
under Section 3. Such payments shail te applied to each Periodic Paymert in the order in
which it became due. Any remaining amounts shall be appied first to late charges, second
to any other amoun's dus under this Security Instrument, and then to reduce the principal
balance of the Note.

—
Slot Rev IIa Page 4 of 18 whl J FORM 3010 «01

Book6004/Paqae400 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 10 of 26

if Lender receWves & payment from Borrower for a delinquent Periodic Payment which
includes a sufficiant amount to pay any late charge dus, the payment may be apoiied to the
delinquent payment and tha fate charge. If more than one Pariodic Payrvent is outstanding,
Lender may apply any payment racelved from Borrower to the repayment of the Periodic
Payments if, and to the extent that, each payment can be paid in full. To the extent
that any excess ex'sts ater the payment Is applied to the full payment of ona or more
Periodic Payments, such excess may be applied to any late charges due. Voiuntary
prepayments shall te applied first to any prepayment charges and then as described In the

Meany application of payments, Insurance proceeds, or Miscellaneous Proceeds to
grincipal due under the Note shall not axtend or postpore the due date, or change the
amount, of the Periodic Payments.

3. Funds for Escrow ftecns. Borrower shali pay to Lender on the day Periodic Payments
are due uncer the Note, until the Note is ald in full, a sum (the "Funds"} to provide for
payment of amounts due for: (a) taxes and assessments and other tems which can aitaln
priority over this Security Instrument as a lien or encumbrance on the Property; (b)
feasehold payments or ground rents on the Proparty, if any; (¢) premiums for any and all
insurance required by Lender under Section 5; and (d) Mortgege Insurance premiums, if
any, or any sums payable by Borrower to Lender In lieu of the payment of Mortgage
insurance premiums in accordance with tha provisions of Section 10. These ems are called
"Escrow ftems.” Al origination or at any time during the term of the Loan, Lender may
require that Community Association Dues, Fess, and Assessments, if any, be escrowed by
Borrower, and such dues, fees and assessments shall be an Escrow Item. Borrower eha!l
promptly furnish to Leader all notices of amounts to ba paid under this Section. Borrower
shall pay Lendar the Funds for Escrow hems uniess Lender waives Borrower's obligation fo
pay the Funds for any or all Escrow ems. Lender may walve Borrower's obligation fo pay
to Lender Funds for any or all Escrow tems at any time. Any such waiver may onty be in
writing. In the event of such walver, Borrower shall pay directly, when and where payabte,
the amounts due for any Escrow Kems for which payment of Funds has been walved by
Lender and, Hf tender requires, shall furnish lo Lender receipts evidencing such payment
within such time period ss Lender may require. Borrower's obligation to make such
paymants and to provide recelpts shali for all purposes be deemed to be a covenant end
sgreament contained in thls Security Instrument, as the phrase “covenant and agreement”
Is used In Section 9. Hf Borrower Is obiigated to pay Escrow Rems directly, pursuant to a
walver, and Borrowsr fails to pay tha amount due for an Escrow Kem, Lender may exerciss
its rights under Section 9 and pay such amount and Borrower shall then be obligated under
Section 9 to repay to Lender any such amount. Lender may revoke the waiver as to ary or
alt Eecrow ems at any time by a notice given in accordance with Section 15 and, upon such
revocation, Borrower shail pay to Lender all Funds, and In such amounts, that are then
required under this Section 3.

Lender may, at any time, collect and hold Funds ia an amount (a) sufficient to perm?
Leader fo apply the Funds at the time specified uncer RESPA, and (b) not to exceed the
maximum amoent a lender can require uncer RESPA. Lender shail estimate the amount of
Funds due on the basis of current data and reasonable estimates of expenditures of future
Escrow Items or otherwisa in accordance with Applicable Law.

TH
S5L95 Rey 111400 Page Sof 18 initia J FORM 301300

Book6004/Paqe401 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 11 of 26

The Funds shall te held In an institution whose deposts ere insured by a federa!
agency, instrumentality, or entity (including Lender, if Lender is an instution whoss
deposiis are 60 Insured) or In any Feceral Home Loan Bark Lender shail epply the Funds
to pay the Escrow tems no later than the time specified under RESPA Lender shall not
charge Borrower for holding and applying the Funds, annua'ly analyzing the escrow
account, or verifying the Escrow Items, unless Lender pays Borrower interest on the Funds
and Applicable Law permits Lender to maka such a charge. Uniess an agreement is made
in writing or Applicable Lew requires interest to be paid on the Funds, Lender shall rot be
required to pay Borrower any interest or earings on the Funds. Borrower and Lender can
agree In writing, however, that Interest shall be peld on the Funds. Lender shall give to
Borrower, without charge, an annual accounting of the Funds as required by RESPA

ifthere is x surplus of Funds held In escrow, as defined under RESPA, Lemier shall
account to Borrower for the excess funds In accordance with RESPA H there Is a shortage
of Funds held in escrow, as defined under RESPA, Lender shall notify Borrower as required
by RESPA, and Borrower shall pay to Lender the amount necessary lo make up the
shortage in accordance with RESPA, but in no more than 12 monthly payments. If there Is a
deficiency of Funds held in escrow, as defined under RESPA, Lender shall notify Borrower
as required by RESPA, and Borrower shall pay to Lender the amount necessary fo make up
the deficiency In accordance with FESPA, but In no more than 12 monthly payments.

Upon payment in full of all sums secured by this Security Instrument, Lender shall
promptly refund to Borrower any Funds held by Leader.

4, Charges; Liens, Borrower shail pay all taxes, assessments, charges, fines, and
imposkions attributabla to the Property which can attain priority over this Security
Instrument, leasehold payments or ground rents on the Property, if any, and Community
Association Dues, Faes, and Assassmenis, if any. To the extent that these tears are Escrow
ttems, Borrower shall pay them In the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security
instrument unless Borrower: (a) agrees in writing to the payment of the obligetion secured
by the lien in a manner acceptable to Lender, but only so long as Borrower is pecborming
such agreement; (b) contests tha lIlen in good fakth by, or defends ageinst erforcament of
the lien in, legal proceedings which in Lender's opinion operate to prevent the enforcement
of the lien while those proceedings are pending, but only until such proceedings ere
concluded; or (¢} secures from the holder of the lien an sgreament satisfactory to Lender
subordinating the lien to this Security Instrument. H Lender determines that asy part of the
Property is subject to a lien which can attain priority over this Security Instrument, Lender
may give Borrower a notice identifying the lien. Within 10 days of the date cn which that
notice ja givan, Borrower shall satisfy the lien or take one or more of the actions sat forth
above in thls Section 4.

Lender may require Borrower to pay a one-time chargo for a real estate tax yerincation
end/or reporting service used by Lender in connection with th’s Loan.

—

SFloe Rev on 1100 Faze € of 12 wnwh dR UV FORM 9010101

Book6004/Paqe402 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 12 of 26

5. Property Insurance. Borrower shall keep the improvements now existing or hereafter
erected on the Property incured against loss by firs, hazards Included wkhin the term
"extended coverage,” and any other hazards Including, but not limited to, earthquakes and
floods, for which Lender requires Insurance. This lasurance chell be maintained in the
amounts (including deductible levels) and for the periods that Lender requires. What
Lesder requires pursuant to the preceding sentences can changs during the term of the
Loan. The Insurance carrier providing the Insurance shall be choean by Bocrower subject to
Lender's right to disapprove Borrowers cholcea, which right shall not be exercised
unressonably. Lendar may require Borrower to pay, in connection with this Loan, either.
{2) a onetime charge for food zone de‘ermination, certification and tracking services; or (b)
a onetime charge for flood zone determination and certification services and subsequent
cherges each time ramappings or similar changes occur which reasonably might efect such
datermination or certification. Borrower shall also be responsible for the payment of any
fees impoeed by the Federal Erergency Management Agency In connection wih the review
of any flood zone determination resulting from an objection by Borrower.

Hf Borrower fails to maintain any ofthe coverages described above, Lender may obtain
insurance coverage, at Lender's option and Borrowers expense. Lender is under no
obligation to purchase any particular type or amount of coverage. Therefore, such coverage
shall cover Lender, but might or might not protect Borrower, Borrower's equity In the
Property, or the contents of the Property, against any risk, hazard or liability and might
provide greater or lesser coverage than was previously in effect. Borrower scknowledges
that the coet of the insurance coverage so obtalned might significantiy exceed the cost of
insurance that Borrower could have obtained. Any amounts disbursed by Leader ender
this Section 5 shali kecome additional debt of Borrower secured by this Security Instrument.
Thess amounts shafi bear interest at the Note rate from the date of disbursement end shall
be payable, with such interest, upon netice from Lender to Borrower requesting payment.

All Insurance policies required by Lender and renewa!s of such policles shail be subject
to Lendar's right to disapprove such policies, shall include a standard mortgage claute, and
shall name Lender es mortgages and/or as an additional! loss payee. Lencer shall have the
right to hold the policies and renewal certificates. H Lencer requires, Borrower shall
promptly giva to Lender all receipts of paid premiums and renewal notices. # Borrower
obtains any form of insurance coverage, not otharwise required by Lender, for damage to,
or destruction of, tha Property, euch policy shall Include a standard mortgags clause and
shail name Lender as mortgagee and/or as an additional hoes payee.

In the event of loss, Borrower shall give prompt notice to the insurance carner and
Leader. Lender may make proof of loss if not made promptly by Borrower. Uniess Lender
and Borrower otherwise agree in writing. any insurance proceeds, whether or not tha
underlying insurance was required by Lender, shail ba applied to restoration or repair of the
Property, if the restoration or repair is economically fasdie and Lender's securty is not
iessened. During such repair and restoration period, Lender shall have the right to hold
such insurance proceads until Lender has had an opportunity to inspect such Progerty to
ensure the work has been completed to Lendar’s eatisfaction, provided that such inspection

—
SPLOT) | Rev 08 1LEO Paje? of 1B wan 4B HH FORM 3010 «1/01

Book6004/Paqae403 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 13 of 26

shall be undertaken promptly. Lender may disburse procesds for the repairs and
restoration in a single payment or in a series cf progress payments as the work Is
completed. Unless an agreement is made In writing or Applicable Law requires interest to
be pald on such Insurance proceeds, Lender shall not be required to pay Borrower any
imerest or earnings on such proceeds. Fees for public adjusters, or other third parties,
retained by Borrower shalt not be pald out of the insurance proceeds and shall be the sole
obligation of Borrower. If the restoration or repair is not economically feasible or Lender's
security would be be lessened, the insurance proceeds shall be applied to the sums
secured by this Security Instrument, whethar or not then dye, with the excess, if any, paid to
Borrower. Such Insurance proceeds shall be applied in the order provided for In Section 2.

if Borrower abandons the Property, Lender may file, negotiate and settle any availatie
insurance claim and related matters. if Borrower Goes not respond within 30 days to «
notice from Lender that the Insurance carrier has offered to settle = claim, then Lender may
negotiate and settle the ciaim. The 30-day period will begin when the notice is given. In
either event, or if Lender acquires the Property under Section 22 or ctherwise, Borrower
hereby aesigns to Lender (a) Sorrower's rights to any Insurance proceeds In a1 amount not
to exceed the amounts unpald under tha Note or this Securty Instrument, and (b} any other
of Borrower's rights (other than the right to any refund of uneamed premiums peld by
Borrower) under all insurance policies covering the Property, Insofar as such rights era
applicable to the coverage of the Property. Lender may use the Insurance proceeds either
fo repair or restore the Property or to pay amounts unpal¢ endear the Note or this Security
Instrument, whether or not then due.

$. Occupancy. Borrower shall occupy, estabi/sh, and uss the Property as Borrower's
principal residence within 60 days after the execution of this Security Instrument and shail
confinue to occupy the Property as Borrower's principal residence for at least one year ater
the dats of occupancy, unless Lender otherwise agrees in writing, which consent shall not
te unreasonably withheld, or unless extenuating circumstances exist which are beyond
Borrower's controt.

7. Preservation, Maintenance and Protection of the Property, Inspections. Sorrower shall
not destroy, damage or impair the Property, aliow the Property to detericeate or commit
waste on the Property. Whether or not Borrower Is residing in the Property, Borrower shall
maintain the Prope-ty In order fo prevent the Property fom deteriorating or decreasing In
value due to &s condition. Unless & is determined pursuant to Section 5 that repair or
restoration is oct economically feasible, Borrower shall promptly repalr the Property if
damaged to avoid further deterioration or damage. H insurance or condemnation proceeds
are paid In connection with damage to, or the taking of, the Property, Borrower shali be
responsibia for repairing or restoring the Property only if Lender has re‘eased procesds for
such purposes. Lender may disburse proceeds for the repairs ard restoration in « single
paymant or in a sees of progress payments as the work is completed. If the insurance or
condemnation proceeds are not sufficient to repalr ov restore the Proparty, Borrower is not
relieved of Scrrower's obligation for the comptetion of such repair of restoration.

Lender or its agent may make reasonable entries upon and inspections cf the Property.
if it has reasonabie cause, Lender may inspect the interior of the improvements on the
Property. Lender shall give Borrower notics at the time of or prior to such an interior
inspection specifying such reasonable causa.

a
SFu08 Rev 611/00 Paze 8 of 18 mall ih FORM 3016 «141

Book6004/Paae404 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 14 of 26

5. Borrower's Loan Apptication, Borrower sha'l be in default if, during the Loan
application process, Borrower or any persons of entities acting at the direction of Borrower
or with Borrower's knowledge or consent gave materially false, misleading, or Inaccurate
Information or statements to Lender (or falied to provide Lender with material Information}
In connection with the Loan. Material representations include, but are act limited to,
representations concerning Borrower's occupancy of the Property as Borrower's principal
residence.

9. Protection of Lender's Interest in the Property and Rights Under this Security
lastrument. If (2) Borrower fails to perform the covenants and agreements contained In this
Security Instrument, (b) there Is a legal proceeding that might s!gnificantly affect Lender's
interest in the Property and/or rights under this Security Instrument (such as @ proceeding
in bankruptcy, probate, for condemnation of forfeiture, for enforcement of a lien which may
attain priorty over this Security Instrument or to enforce laws or regulations}, or (c}
Borrower has abandoned the Property, then Lender may do and pay for whatever is
reasonable or appropriate to protect Lender's Interest In the Property and rights under this
Security Instrument, including protecting and/or assessing the value of the Property, and
sacucing and/or repairing the Property. Lender's actions can include, but are not limited to:
{a) paying any cums secured by a lien which has priority over this Securtty Instrumem; (b)
appearing In court, and (c) paying reasonable attorneys” fees to protect #s interest In the
Property and/or rights uncer this Security Instrumem, including its sacured position in a
bankruptcy proceeding. Securing the Property Includes, but Is not limited to, entering the
Property to make regairs, change locks, replace or board up doors and windows, draln
water from pipes, eliminate building or other code violations or dangezous conditions, and
have utilities turned on or of. Although Lender may take action under this Section 9, Lender
does not have to do so and is not under any duty or ob!lgation to do so. Ht is agreed that
Leader incurs no liability for not taking any or all actions authorized under this Section 9.

Ary amounts disbursed by Lender under this Section 9 shall become additional debt of
Borrower secured ty this Security instrument. These amounts shall bear interest at the
Note rate from the date of disbursement and shall be payable, with such interest, upon
notice from Lender to Borrower requesting payment.

lfthis Security Instrument is on a leasehold, Borrower shail comply with ail the
provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the
fee title shall not macga unless Lender agrees to the merger in writing.

10. Mortgage Ineurance. if Lender required Mortgege insurance as a condition of
making the Loan, Borrower shall pay the premiums required to malntein the Mortgage
Insurance In effect Hf, for any reason, the Mortgage Insurance coverage required by Lender
ceases to be avaiable from the mortgage insurer that previously provided such insurance
and Borrower was required to make separate!y designated payments toward the pramiums
for Mortgage Insurance, Borrower shall pay the premiums required to cbdtain coverage
substantially equiva'ent fo the Mortgage Insurance pravious'y in effect, at a cost
substantially equlva'eat to tha cost to Borrower of the Mortgage Insurance previously in
effect, from an altemate mortgage insurer selected by Lender. if substantially equivaient
Mortgage Insurance coveraga is not avaliable, Borrower shai! continue to pay to Lender the
amount of the separately designated payments that were due when the Insurance coverage

—_—
SFG Rev 09/1140 Page ® of 18 wet Tf, FORM 2010 1Rt

Book6004/Paae405 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 15 of 26

ceased to be In effect. Lender will accept, use and retain these payments es a
non-refundable loss reserve in lieu of Mortgage Insurance. Such loss reserve shall be
non-refundable, notwithstanding the fact the the Loan Is uXimatsly paid In full, and Lender
shall not be required to pay Borrower any Interest o¢ earnings on such loss reserve.
Lender can no longer require loss reserve payments if Mortgage Insurance coverage (in the
amount and for the pariod that Lender requires) provided by an insurer seiected by Lender
again becomes available, is obtained, and Lender requires separately cesigned payments
toward the premiums for Morigage Insurance. H Lender required Mortgage Insurance es a
condition of making the Loan and Borrower was required to make separately designed
payments toward the premiums for Mortgage insurance, Borrower shall pay the promiums
required to maintain Mortgage Insurarce In effect, or to provids a non-refundable loss
reserve, until Lender's requirement for Mortgage Insurance ends in accordance with any
writen agreement tetween Borrower and Lendar providing for such termination or until
fermination is required by Applicable Law. Nothing in this Section 10 affects Borrower's
odtigation to pay Interest at the rate provided in tha Note.

Mortgage Insurance reimburses Lender (or any entity thal purchases the Note) for
certain losses R may incur if Borrowar does not repay the Loan as agreed. Borrower Is not
a party to the Mortgage Insurance.

Mortgage insurers evaluate their total risk on ail such insurance In force from time to
time, end may enter into agreements with other parties that share or modify thelr risk, or
reduce kosses. These agreements are on terms and conditions that are satisfactory to the
mortgage insurer and the other party (or parties) to these agreements. These agreements
may require the mortgage insurer to make payments using any source of finds that the
mortgage Insurer may have avaliable (which may Include funds obtained from Mortgaze
Insurance premiums).

Asa resuk of these agreaments, Lender, any purchaser of the Note, another insurer,
any reinsurer, any other entity, or any affiliate of any of the foregoing, may recelve (directly
cr Indirectly) amounts that derive fom (or might be characterized as) a portion of
Borrower's payments for Mortgage Insurance, in exchange for sharing or modifying the
morigage Insurer's risk, or reducing losses. H such agreement provides that an affiliate of
Lender takes a share of the insurer's risk In exchange for a shera of the premiums paid to
the insurer, the arrangement is often termed “captive reinsurance." Further.

{a) Any such agreements will not affect the amounts thal Borrower haa agreed to pay
for Mortgage Insurance, or any other terms of the Loan. Such agreements will not crease
the amount Borrower will owe for Mortgage Insurance, and they will not entitle Borrower to
any refund.

(b) Any euch agreements wiil not affect the rights Borrower hes - if any - wih respect
to the Morigage insurance under the Homeowners Frotection Act of 1998 or any other hw.
These rights may Include the right to receive certain disclosures, to request and obtain
cancellation of the Mortgage Insurance, to have the Mortgage Insurance terminated

aviomatically, and/or to recolys a refund of any Mortgage Insurance preniums that were
uneamed at the time of euch cancellation or termination.

—_
SFLIO 0 Rev 08/1100 Paje 10 of 18 woe J 2B FORM 3100 «OL

Book6004/Page406 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 16 of 26

11. Assignment of Miscellaneous Proceeds; Forfeiture. Afl Miscellaneous Proceeds
are hereby assigned to and shall be paid to Lender.

if tha Property is damaged, such Miscelianeous Proceeds shall be applied to
restoration or repair of the Property, if the restoration or repalr is economica'iy feasible and
tender’s security Is not lessened. During such repair aad restoration period, Lender shall
have the right to hold such Miscellaneous Proceeds until Lender has had an opportunity to
inspect such Property to ensure the work hes teen completed to Lender's satisfaction,
provided that such inspection shall be underteken promptly. Lender may pay for the repairs
and restoration In a single disbursement or In a series of progress payments as the work ts
completed. Unieass an agreament Is made in writing or Applicable Law requires interest to
ba pald on such Miscellaneous Proceeds, Lender shall rot be required to pay Borrower any
interest or earnings on such Miscellaneous Proceeds. H the restoration or repair is not
economically feasible or Lender's security would be lessened, tha Miscellaneous Proceeds
shall be applied to the sums secured by this Security Instrument, whether or not than dve,
with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be applied In
the order provided for In Section 2.

la the event of a total taking, destruction, or loss in value of the Property, the
Miscellaneous Proceeds shall bs applied to the sums secured by this Security Instrument,
whether or not then due, with the excess, if any, paid to Borrower.

In the event of @ partial taking, destruction, or joss In value of the Property in which the
fair market value of the Property immediately before the partial taking, destruction, or loss
in value is equal to of greater than the amount of the sums secured by this Security
Instrument immediately tefore the partial taking, destruction, or loes in value, unless
Borrower and Lender otherwise agree in writing, the sums secured by this Security
Instrument shall be reduced by the amount of the Misceliansous Proceeds mukiplied by the
following fraction: {e) the total amount of the sums secured immediately before the partial
taking, destruction, or floss In valve civided by (b) the fair market value of the Property
immediately before the partial taking, destruction, or loss in value. Any balance shall be
paid to Borrower.

in the event of a partial taking, destruction, or loss In value of the Property in which
the fair market velue of the Property Immediately tefore the partial taking, destruction, or
loss in value Is less than the amount of the sums secured immediately before the partial
taking, destruction, or loss In value, unless Borrower and Lander ctherwise agres in wrking,
the Miscellaneous Proceeds enha!l be apolied to the sums secured by this Security
Instrument whether or not the sums are then due.

if the Property is abandoned by Borrower, or if, after notice by Lender to Borrowsr that
the Opposing Party (as defined in the next sentence) offers to maks an eward to settle a
claim for damages, Borrower fails to respond to Lender within 30 days after the date the
notice Is given, Lender Is authorized to collect and apply the Miscellaneous Proceeds either
to restoration or repa'r of the Property or to the sums secured by this Security Instrument,
whether of not then due. "Opposing Party" means tha third party that owes Borrower
Miscellaneous Proceeds or the party against whom Borrower has a right of action in regard
to Miscellaneous Proceeds.

—
SFUT Fey 1170200 Page 11 of 18 veel of FORM 3010 «Ut

Book6004/Paqe407 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 17 of 26

Borrower shall be in default if any action or proceeding, whether civil or criminal, is
begun that, in Lender's judgment, could reauit in forekure of the Property or other material
impairment of Lender's interest in the Property or rights under this Security Instrument.
Borrower can cure such a default and, If acceleration has occurred, reinstate as provided In
Section 19, by causing the action or proceeding to be dismissed with a miling that, in
Lender's Judgment, precludes forfeiture of the Property or other material Impairment of
Lender's Interest in the Property or rights under this Security Instrument. The proceads of
any award or claim bor damagss that are attributatie to the impa!rment of Lender's Interest
in the Property are hereby essigned and shall be paid to Lender.

All Miscellaneous Proceeds that ere not applied to restoration or repair of the Property
shall be applied in the order provided for in Section 2.

12. Borrower Not Released; Forbearance By Lender Not a Watver. Extension cf the time
for payment or modification of amortization of the sums secured by this Securty Instrument
granted by Lender to Borrower or any Successor in Interest of Borrower shall not operate to
release the liabitity of Borrower or any Successors in Interest of Borrower. Lender shal not
be required to commence proceedings against any Successor in interest of Borrower or to
refuse to extend time for payment or otherwise modify amortization of the sums secured by
this Securicy Instrument by reason cf any demand made by the origina! Borrower or any
Successos in interest of Borrower. Any forbearance by Lender In exercising any right or
remedy including, without limKation, Lender's acceptance of pazymenta from third persons,
entities or Successors In Interest of Borrower or In amounts less than the amount then dye,
shall nca be a walver of or pracluds the exercise of any right or remedy.

13. Joint and Several Lisbiity; Co-signers; Succeszors end Assigne Bound. Gorrower
covenants and agrees that Borrowar's obligations and liability shall be joint and seversi.
However, any Borrower who cosigns this Security Instrument but does not execute the Nota
{a *cosigner’}: (a) i¢ cosigning thie Security Instrument only to mortgage, grant and convey
the co-signer’s interest in the Property under the terms of this Security Instrumant; (>) Is not
personally obligated to pay the sums secured by this Security Instrument; and (c) agrees
that Lender and any cther Borrower can agree to extend, modify, forbear or make any
accommodations with regard to the terms of this Security Instrument cr the Note wkhout tha
co-signer’s consent.

Subject to the provision of Section 18, any Successor in Interest of Borrower who
assumes Borrower's obligations under this Securty Instrument in wrring, and Is approved
by Lender, shall obta!a all of Borrower's rights and banefits under this Sacurity Instrument.
Borrower shall not ba released from Borrower's obligations and liability under this Security
Instrument untess Lender egress to such release In writing. The covenants and agreaments
of this Securfy instrument shall bind (except as provided in Section 20) and benefit tha
successors and assigns of Lender.

14 Loan Charges. Lender may charge Borrower fees for services performed In
connection with Borrower's default, for the purpose of protecting Lender's interest in the
Property snd rights under thie Security Instrument, Including, but not limited to, attorneys’
fees, property inspection and valuation feas. In regard to any cther fees, the absence of
express authority in this Security Instrument to charge a specific fea to Borrower shail not
be construed as a prohibition on the charging of such fee. Lender may not charge fess that
are expressly prohibited by this Security Instrumant or by Applicable Law.

_
SFLI2. Fev 117200 Page 12 of 18 wna jt FORM 303010

Book6004/Paqe408 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 18 of 26

Hthe Loan Is subject to a law which sets maximum joan charges, and that law ls finally
Interpreted so that the Intsrest or other loan charges coilected or fo be collected in
connection with the Loan exceed the permitted limits, then: (a} any such oan charge shall
ba reduced by tha amount necessary to reduce the charge to the permitted lim&; end (b)
any sums already collected tom Borrower which exceaded permitted limits will be refunded
to Borrower. Lender may chocss to make this refund by reducing the principal owed under
the Note or by making a direct payment to Borrower. If a refund reduces principal, the
reduction will be (reated as a partial prepayment wkhout any prepayment charge (whether
or not @ prepayment charge |s provided for under the Note). Borrower's accaptance of any
such refund made by direct payrrent to borrower will constitute a walver of any right of
action Borrower might have arising cut of such overcharge.

15. Notices. Ali notices given by Borrower or Lender In connsction wh this Security
Instrument must be In writing. Any notice fo Borrowar in connection with this Security
Instrument shall be deemed to have been given to Borrower when malied by first class mail
or when actually delivered to Borrower's notice address if sent by other means. Notice to
any one Borrower shall constitute notice to all Borrowars unless Applicab’s Law expressly
requires otherwise. The notice address sha!l be the Property Address unless Borrower has
designated a substitute notice address by notice to Lender. Borrower ehall promptly notify
Lender of Borrower's change of addrass. if Lender specifies a procedure for reporting
Borrower's change of address, then Borrower shall only report a change of address through
that specified procedure. There may be only one designated notice address under this
Security Instrument at any one time. Any notice to Lender shall be given by delivering # or
by mailing ® by first class mail to Lender's address stated herein unless Lender has
designated ancther sddress by notice fo Borrower. Any notice in connection with this
Security Instrument shall not be deemed to have Leen given to Lender until actually
recelved by Lender. if any notica required dy this Security Instrument Is also required
under Applicabla Law, the Appilcable Law requirement will satisfy the corresponding
requirement under this Security Instrument

16. Governing Law; Ssveratility; Rules of Construction. This Security Instremant shail
be governed by federal law and the law of the jurisdiction in which the Property is located.
All rights and obligations contained In this Security Instrument are subject to any
requirements and limitations of Applicable Law. Appiicetle Law might explicitly or implicitly
allow the parties to agree by contract or ht might be silent, bet such sitence shail rot be
construed as a prohibition against agreement by contract. In the svent thet any provision or
clause of this Security Instrument or the Note conficts wih Applicable Law, such conflict
shall not affect other provisions of this Security Instrument or the Note which can be glen
effect without the conflicting provision.

As used in this Security instrument (a} words of the masculine gender shall mean and
Include corresponding neuter words or words of the feminine gerder; (b) words In the
singular shall méan and include the p'urel and vice versa; end {c) the word “may” gives
sola discretion without any obligation to take any action.

17. Borrower's Copy. Borrower shall be given one copy of the Note end of thls Socurity
Instrument.

a
SFLIS) Rav 110200 Page 13 of 18 nee Je FORM acta) =

Book6004/Paqe409 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 19 of 26

18. Transter of the Property or a Barieficial Interest In Borrower. As used In this
Section 18, “Interest in the Property’ means any legal or beneficial Interest In the Property.
Including, but not Imited to, those beneficla! Interests transferred in a boid for deed,
contract for deed, installment sales contract or escrow agreement, the intent of which [s the
trensier of title by Borrower at a future data to purchaser.

H ail or any part of the Property or any Intereet in the Property Is sold or transferred
(or if Borrowar Is sot a natural person and a benefclal interest In Borrowar is sold or
transferred) wkhout Lencer’s pdor written consent, Lender may require Immediate payment
in full of ail sums secured ty thla Security instrument. However, this option shail not be
exercised by Lender if such exercise is prohibited ty Applicable Law.

If Lender exerciess thia option, Lendar shall ghve Borrower notice of accelaration. The
aotice shall provide a period of not bess than 30 days from the date the notice ls given in
accordance with Section 15 within which Borrower must pay all sums secured by this
Security Instrument. 1 Borrowar falis to pay these sums prior to the expiration of this
period, Lender may invoke any remedies permitted by this Security Instrument without
further notice or demand on Borrower.

19. Borrower's Right to Reinstate After Acceleration. if Borrower meets certain
conditions, Borrower shall have the right to have enforcement of this Securty Instrument
dlacontinued at any time price to the earliest of (a) five days before sale of the Property
pursuant to any power of sala contained in this Security Instrument; (b) such other period as
Agplicable Law might specify for the termination of Borrower's right to reinstate; or (c) entry
of a judgment enforcing this Security Instrument. Thoss conditions ara that Borrower. (a)
pays Lender ail sums which then would be due under this Security Instrument and tha Note
as if no acceleration had occurred; (b) cures any defevk of any other covenants or
agreements; (c} pays all expenses incurred in eniorcing this Securty Instrument, including,
but not Iimited fo, reasonable attorneys’ fees, property Inspection and valuation fees, and
other fees incurred for the purposs of proteciing Lender's interest in the Property and rights
under this Security Instrument; and (d) takes such action as Lender may reasonably require
to assure thet Lender's interest in the Property and rights under this Security Instrument,
and Borrower's obligation to pay the sums secured by this Security Instrument, shalt
continue unchanged. Lender may requira that Borrower pay such reinstatement sums and
expenses In one of more of the following forms, as selacted by Lender: (a) cash; (b) money
order, {c} certified check, bank check, traasurar's check or cashiers check, provided eny
such check is drawn upon an insthution whose deposits are insured by a fedara) agency,
instrumentality of entity; or (d} Electronic Funds Transfer. Upon reinstatement by Borrower,
this Security Instrument and obligations secured hereby shall remain fully effective as if no
acceleration had occurred. However, this right fo reinstate shail not apply in the casa of
acceleration undar Section 18.

20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial
interest In the Note (together with this Security Instrument) cen ba sold ona or more times
without prior notice to Borrower. A sale might resut in a change In the entity {known as the
"Loan Servicer’) thet collects Feriodic Payments due under the Note and this Security
Instrument and performs cher mortgage loan servicing obligations undar the Nota,

—
SFLI4 Rev 1227/00 Page 14 of 1 one fy. v FORM 301 101

Book6004/Paae410 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 20 of 26

this Securty Instrument, and Applicable Law. There also might be one or more changes of
the Loan Servicer unrefated to a sala of the Note. If there is a charge of the Loan Servicer,
Borrower will be givan written notica of the change which will state the name and address
of the new Loan Servicsr, the address to which payments should be made and eny other
information RESPA requires In connection with a notice of transfer or servicing. If the Note
is so'd and thereafter the Loan is serviced by a Loan Servicer other than the purchaser of
the Note, the mortgage loan eervicing obligations to Borrower will remain wih tha Loan
Servicar or be transferred to a successor Loan Servicer and are not assumed by the Note
purchaser unless otherwise provided Ly the Note purchaser.

Nether Borrower nor Lender may commence, joln, or be joined to any judicial action
(ss ether an individual litigant or the member of e ciass} that arises from the other party’s
actions pursuant to th!s Security Instrument or that alleges that the other party has
breached any provision of, cr any duty owed by reason of this Security Instrument, until
such Borrower or Lender has notified the other party (with such notice given In compliance
with the requirements of Saction 15) of such alleged breach and afforded the other party
hereto a reasonable period after the giving of euch notice to take corrective action. If
Applicable Law provides a time period which must elapse before certain action can be
taken, that time period will be deemed to be reasonable for purposes of this paragraph.
The notice of accelsration and opportunity to cure given to Borrower pursuant to Section 22
and the notice of acceleration given to Borrower pursuant to Section 18 shali be deemed to
satisfy the notice and opportunity to take corrective action provisions of this Section 20.

21. Hazardous Substances. As used In this Section 21: [a} "Hazardous Substances*
are those substances defined as toxic or hazardous substances, poflutants, or wastes by
Environmental Law and the following substances: gasoline, kerosene, other fammable or
toxic petroieumn products, toxic pasticides and herbicides, volati'e sotvents, materials
containing asbestos or formaldehyde, and radioactive materials; (b} "Environmental Law"
means federal laws and laws of tha jurisdiction where the Property is located that relate to
health, safety or environmental protection; (c} "Environmental Cleanup" includes any
response action, remedial action, or removal action, as defined in Environmental Law; and
(d) an “Environmental Condition" means a condition that can cause, contribute to, or
ctherwise trigger an Environment Cleanup.

Borrower shall not cause or permil the presance, use, disposal, storage, or reisase of
any Hazardous Substances, or threaten to release any Hazardous Substances, on or in the
Property. Borrower shall not do, nor allow anyone elsa to do, anything afiecting the
Property {a} that is In violation of any Environmental Lew, {b) which creates an
Environmental Condition, or (c} which, due to the presence, use, or release of a Hazarcous
Substance, creates a condition that advecsely affects the valus of the Property. The
preceding two sentences shall not apply to the presence, usa, or storage on the Proserty of
sma quantities of Hazardous Substances that ere generally recognized to be appropriate to
normal residential uses and to maintenance of the Property (including, but not limited to,
hazardous substances in consumar products}.

—
SALIS Rev OB1V00 Face 15 of 18 weg. Jf? FORM 3 OH

Book6004/Paqe411 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 21 of 26

Borrowsr sha!l promptly give Lender writen notice of (a) any Investigation, clalm,
demand, lawsuit or other actlon by any governmental or regulatory agency or private party
involving the Property and any Hazardous Substance or Environmental Law of which
Borrowar has actual knowledge, (b) any Environmental Condition, including but not limited
to, any spilling, leaking, discharge, re'ease or threat of release of any Hazardous Substance,
and (c) any condition caused by the presence, use or release of a Hazardous Substance
which advarsa!y affects the value of the Property. If Borrower learns, or Iz notified by any
governmental or regulatory authority, or any private garty, that any removal or other
remediation of any Hazardous Substance affecting the Property |s necessary, Borrower shall
Frompt'y take ali recessary remadial actions in accordance wkh Environmental Law.
Nothing herein shall create any obligation on Lender for an Environmantal Cleanup.
mc COVENANTS. Borrower and Lender futher covenant and agree as
#:

22. Acceleration; Remedies. Lender shall give notice t Borrower prior to acceleration
following Borrower's breach of any covenant or agreement in this Security Inszument (but
not price to acceleration under Section 15 unlees Applicable Law provides otherwise). The
notice shall specify: (2) the defeur; (b) the action required to cure the defauk: (c} « date,
not less than #0 deys from the deta the notice le given to Borrower, by which the detauk
must be cured; and (d) that falhure to cure the default on or before the date specified In the
notice may reeutt In acceleration of the sums secured by this Security Instrument,
forecioeure by judicial proceeding and sale of the Property. The notice shall further Inform
Borrower of the right te reinstate after acceleration and the right to aseort in the foreciosure
proceeding the non-existence of a default or eny other defenss of Borrower to acceleration
end forecloeure. Hf the defauR Is not cured on or before the dats epecKied in tha notice,
Lender at Its option may require Inmedists payment in full of ail sume secured by this
Security Instrument without Rirther demand and may forecioes this Security instrument by
jodictal proceeding. Lender shail be entitied to collect aH expenses Incurred in pursuing the
remedies provided in thie Section 22, including, but not limied to, reasonable aiiorneys' fees
and costs of title avidence.

23, Reisase. Upon payment of all sums secured by this Security Instrument, Lender
shalt release this Security Instrument. Borrower shall pay eny recordation costs. Lender
may chargs Borrower a fee for releasing this Security Instrument, but only if the fee Is paid
to a third party for sarvices rencered and the charging of the fee is permitted under
Applicable Law.

24. Atiormneys' Fees, As used in this Security Instrument and the Note, attomeys' fees
shali include those awarded by an appellate court and any attorneys’ fees incurred In a
bankruptcy proceeding.

25. Jury Tricl Waiver. The Borrower hereby walves any right to a trial by jury in any
action, proceeding, claim, or counterciaim, whether in contract of tort, at law or in equity,
arising out of or In any way related to this Security Instrument or the Note.

ae
SAL%@ Raw OG 1190 Page 6 of 8 wnuf tf, v FORM aon 1

Book6004/Paae412 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 22 of 26

BY SIGNING BELOW, Borrower accepts and agrees to the terms and coverants coniained in
this Securty Instrument and in eny Rider exacuted by Borrower and recorded wkh R.

   

Signed, sealed a ‘ce of

 

 

——
Witcess: MERCEDES M. MORALES C

Ll naude (dil

Witness: LA manc Blk

1504 CLEMATIS LN
WINTER PARK, FL 32792

 

WINTER PARK, FL 22732

SFLIT) Rev 1227/00 Paze 17 of 18 initia! FORM 3010 «1H

 

Book6004/Paqge413_ CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 23 of 26

STATE OF FLORIDA, County 88: SEMINOLE
This foregoing instrument was ecknowledged before me this November 4th, 2005 by
JOSEPH BERNARD BATKA AND MILOREO BATKAHIS WIFE

       

who Is personally known to ma or who has produceda valid driver's as identi
licence/Sta I

 

j3
SFL8 Rew 19/800 Fae 18 of 18 weed Ji FORM 3010 | LOT

Book6004/Paqe414 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 24 of 26

PREPAYMENT RIDER po

THiS PREPAYMENT RIDER is made this ...4........ day of ..NOVEMBER... ...2005.... ,
and Is incorporated into and shall be deemed to amend and supplement the Mortgage,
Deed of Trust or Security Deed (the "Security Instrument") of the same dats gen oe the
undersigned oe “Borrower") to secure Borrower's Note to .. sree eeenenees ates

ELLS FARGO. BANK, NA...

  

of the | same date and covering the Prope y described i ‘the @ Securty | Instrument ‘and
located at: 5504. CLEMATIS LN, WINTER. UK FL. 32. ceseeeeees
Pacooty hadrosey”
PREPAYMENT COVENANTS. [In addition to the covenants and ments

La feed in the Security Instrument, Borrower end Lesder further covenant and agree as
cliows:

| have the right to make payments of principal at any time before they are due.
A prepaymant of all of the unpald principal Is known a3 a “full prepayment” A
prepayment of only part of the unpakd principal Is known as a "gartlal prepayment"

Except es provided below, | may make a full prepayment or a partial

prepayment at any Ume without paying any penalty. However, H wkhin the first

: i (2.) year(s) after the execution of the Security Instrument | make full

ee whl pay a prepayment charge In en amount equal to the payment of six

$) er monthe’ advance interest, al the Interest rate provided for under the Note, on the

amount prepaid which [s In excess cf twenty percent (20%) of the original principal
amount

peepee
(AL AZ, CA, OO, CT, DE, FL GA, Hi, 1D, IN, KY, (Faget of 2}
WA, ME MT, BD, NE. NH, NV, SY, CK, FASC, SD, TN, TX UT, WA, WY) ECDL Bay. 064495

Book6004/Paae415 CFN#2005201300
Case 6:18-bk-07953-KSJ Doc 39-1 Filed 10/30/19 Page 25 of 26

BY SIGNING BELOW, Borrower accepts and agrees to the terms ad provisions
contained in this Prepayment Rider.

‘ «
Z! (Seal)
ILOR, ~Borrower

(Seal
E RNARD BAYKA -Borrower
Fri Rider
AD AD. CA, CO, CT, BE, FL GA, HI, ID, IN, KY, {Page 2 of 2)
AL ME, MT, ND, NE, NH, Mv, NY, OX, PA,'SC,'SD, TH, DG UT, WA, WY) EC1#OL Rev. 06/54/03

Book6004/Paqe416 CFN#2005201360
Case 6:18-bk-07953-KSJ_ Doc 39-1 Filed 10/30/19 Page 26 of 26

CLERK OF CIRCUIT COURT & COMPTROLLER
BK G8LIG Pp 1236) (pq)
Recording Requested By: CLERK'S # 2013114221
WELLS FARGO BANK, N.A. nen rat
When Recorded Retum To: RECORDED BY H DeVere
OEFAULT ASSIGNMENT
WELLS FARGO BANK, N.A
MAC X9908-01P
PO BOX 1629

MINNEAPOLIS, MN 65440-9049

mtu ton: _—_

Date of Assignment: August! 24th, 2013

Astignor WELLS FARGO BANK, NA. at | HOME CAMPUS, DES MOINES, IA 60328

Assignee: U.8. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR CREDIT SUISSE FIRST BOSTON
MORTGAGE SECURITIES CORP., HOME EQUITY ASSET TRUST 2008-4, HOME EQUITY PASS-THROUGH
CERTIFICATES, SERIES 2006-4 a1 60 LIVINGSTON AVENUE, 8T. PAUL, MN 58107

Executed By: JOSEPH BERNARD BATKA AND MILDRED SATKAHIS WIFE To: WELLS FARGO BANK, N.A,
Date of : 11/04/2005 Recorded: 11/16/2005 In Book/Reel/Liber: 06004 Paga/Folio: 0397 as instrument
No.: 2005201 In the County of Seminole, State of Florida.

Property Address: 1604 CLEMATIS LN, WINTER PARK, FL 32792

 

Seminole, Flortda
“DATKA*

KNOW ALL MEN BY THESE PRESENTS, that for good and valuable consideration, the recelpt and sufficiancy of
which Is 6d, the said Assignor hereby assigns unto the above-named Assignee, the said
Mortgage heving an original principal surn of $165,000.00 with Interest, secured thereby, with all moneys now owing
of that may hereafter become due of owing in respect thereof, and the full benofit of all the powers and of all the
Covenants and provisos therein contained, and the eald Asalgnor hereby grants and conveys unto the sald Assignee,
the Aselgnor'a beneficiel Interest under the Mortgage.

TO HAVE AND TO HOLD the sald Mortgage, and the sald property unto the sald Assignee forever, au to the
terma contained In eald Mortgage. “0 bist

WELLS G K, NA.
on Gears.

  
  
   

 

STATE OF Minnesota

COUNTY OF Dakota

On before me, pon & Notary Public in Cakota County in the
State of » Pe ine Butikofe: Vice President Loan

monally appeared
Documentation, personally known to ma (or proved ta me on the besls of set actory evidence) to be the persons)
Whose name(s) i/are subscribed to the within Instrument end acknowledged to me that ha/ahesthey executed the
same In hisfherfhelr euthorized capacity, and that by his/herfther signature on the instrument the person(s), or the
entity upon behall of which the person(s) acted, executed the Instrument

WITNESS my hand and official soai,

   
 

Oo Bi NANCY D. SORENSEN
NOTARY PUBLIC - MNNESOTA
: \ gy) My Commision Exp
Notory 13f 20/6 Sa haunamnnnnnnrnnnn MAYA Hiroe for notarial sea!)

PREPARED BY: WELLS FARGO BANK, HA.

Book8116/Paae1236. CFN#2013114221
